Citation Nr: 1433807	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a seizure disorder, to include as secondary to headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1997.  Among his awards is the combat action ribbon. 

This case came before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied the Veteran's claims of entitlement to service connection for headaches and a seizure disorder.

In March 2010, the Veteran presented testimony before the undersigned in a travel board hearing sitting at the RO.  A copy of the transcript has been associated with the claims folder.  

In August 2010 and January 2012, the Board remanded this matter for further development.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure due process.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In regard to the headaches, in the January 2012 remand the Board directed the RO to obtain an opinion as to whether the Veteran's headaches which preexisted service, were aggravated by service.  The remand stated that if an interview of the Veteran was needed, one should be scheduled.  Moreover, it asked that the examiner discuss the competent and credible lay evidence regarding the increase in severity of headaches during service reported by the Veteran.

An opinion was obtained in January 2012.  The examiner opined that the Veteran's headaches were not aggravated by service.  She noted she was unable to opine whether headaches increased or were aggravated by service as there was not enough evidence to determine the frequency or severity of headaches prior to service.  

The Board notes that it is unclear from the VA examination report whether an actual physical examination or interview of the Veteran was conducted at the time.  While the examiner appears to report symptoms reported by the Veteran, nowhere in the examination report does the examiner note that she asked the Veteran anything regarding the history, severity or frequency of his headaches prior to service.  The information that the examiner stated was needed to provide an opinion could have been obtained from the Veteran.  Therefore, the Board finds the opinion to be inadequate and a new opinion is necessary.

Moreover, the examiner did not comment on the competent and credible lay evidence provided by the Veteran regarding his headaches.  Therefore, the opinion does not fully comply with the Board's directive in the January 2012 remand.

Regarding the seizures, in the January 2012 remand, the Board directed the RO to obtain an opinion as to whether the Veteran's seizures are related to service.  In the January 2012 VA opinion, the examiner stated that the seizures were less likely than not related to service.  However, she did not provide a rationale for this opinion.  Therefore, the opinion as it stands is inadequate for appellate review.  

In regards to the opinion as to whether the seizures were aggravated by the headaches, the opinion is also inadequate.  The examiner essentially provided the same rationale for this opinion as she did for finding that the headaches were not aggravated by service.  This rationale has been found to be inadequate.  A new opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an appropriate VA examination by an examiner different from the one who conducted the January 2012 examination to determine whether the Veteran's preexisting headaches were aggravated in service and the etiology of the current seizure disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and access to the Veteran's Virtual VA file must be granted.  The examination report must reflect that the claims paper and electronic files were reviewed

 After any appropriate tests are conducted and after an interview of the Veteran, the examiner should provide an opinion as to whether there is a 50 percent probability or greater that pre-existing headaches increased in severity during service.

In rendering the requested opinion(s), the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the increase in severity of headache symptoms during service as reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should also determine whether there is a there is a 50 percent probability that seizures were caused by, or are aggravated by the Veteran's headaches.  If headaches aggravate (i.e., permanently worsen) the seizures, the examiner should identify the percentage of disability which is attributable to the aggravation. 

The examiner should also address whether there is a 50 percent probability or greater that seizures are related to service.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
 
2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



